Citation Nr: 1122269	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-10 169 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran provided testimony at a May 2006 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The Board remanded the Veteran's appeal in July 2006 August 2009.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the Veteran's claim in August 2009, it noted that following the July 2006 remand, records were added to the claims file which the RO had not considered; the Veteran had not waived initial consideration by the RO of these records.  Specifically, declassified military documents, pictures, and multiple statements from the Veteran, as well as private medical records dated March 2005 and April 2006 from Dr. K.C. were added to the claims file.  The aforementioned records were forwarded to the RO in August 2006.  The Board pointed out that these records were not listed in the July 2009 supplemental statement of the case (SSOC) as evidence of record, nor were they discussed in the reasons and bases portion of the SSOC.  The Board remanded the case in August 2009 for consideration of that evidence by the RO.  

It does not appear that the RO complied with the Board remand because the aforementioned records were not listed in the March 2011 SSOC as evidence of record, nor were they discussed within that document.  Therefore, on remand, the additional evidence must be considered by the RO.  38 C.F.R. §§  19.37, 20.1304 (2010).  

The RO was also instructed to afford the Veteran another VA psychiatric examination because a May 2007 VA examination included a diagnosis of major depressive disorder, without an opinion as to etiology.  Pursuant to the most recent remand, the Veteran underwent a VA examination in March 2011, during which the examiner diagnosed PTSD, as well as what appears to be a diagnosis of major depression.  It is unclear whether the examiner provided a diagnosis of major depression or whether the examiner considered major depression a symptom of his PTSD.  Further, the examiner failed to provide the requested opinion as to the etiology of the major depression condition; another opinion is necessary prior to adjudication. 

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is requested to review the evidence of record submitted after July 2006, including declassified military documents, pictures, and multiple statements from the Veteran, as well as private medical records dated March 2005 and April 2006 from Dr. K.C.

2. Thereafter, the RO/AMC should refer the Veteran's claims file to the examiner who performed the March 2011 VA examination for further review and comment.

The examiner is requested to provide clarification as to whether the Veteran has a current diagnosis of major depression, and if so, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed depression was incurred in or otherwise related to service.  

3. If the March 2011 VA examiner is not available to clarify whether the Veteran has a diagnosis of major depression, the RO/AMC is requested to schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner for review.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to active service.  

The examiner should provide a rationale for any opinion provided. 

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes consideration of the evidence associated with the record after July 2006, including declassified military documents, pictures, and multiple statements from the Veteran, as well as private medical records dated March 2005 and April 2006 from Dr. K.C. and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


